The opinion of the court was delivered by
Redeield, Ch. J.
The only question made in the present case is in regard to the estate which remained in the defendant after his deed to the plaintiff of the one hundred acres. We think it must be regarded as a life estate, which he could use at any time when he chose,- and that the right to use it was intended to continue through life, as a security for his maintenance. This is the only reasonable construction to be put upon the terms of the deed, when viewed in connection with the purpose of the conveyance, and the situation of the parties.
The surrender of the control of the farm, and the stock, and the business, is certainly not sufficient to extinguish the defendant’s right in the land. That could only be done by deed, executed in the form prescribed in the statute. The statute in terms extends to the surrender of an estate, which in strictness only applies to a life estate, or some lesser estate, conveyed to him who is the owner of the fee in reversion.
But the referees have not found that it was the defendant’s intention to surrender and extinguish his life estate, and we are satisfied that what transpired is quite 'consistent, perhaps more consistent with the purpose of retaining than surrendering it. It is, indeed, one of the cases which shows the wisdom of requiring the conveyance of land, to be by a solemn and formal instrument.
Judgment affirmed.